Citation Nr: 0203283	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, to include Buerger's disease.


[The issue of entitlement to service connection for arthritis 
of multiple joints is the subject of a separate Board 
decision.]


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972, including service in Vietnam.  

A November 1998 decision of the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection for a bilateral leg condition.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In October 
1999, pursuant to a joint motion for remand, the Court 
remanded the issue to the Board.  This case was in turn 
remanded by the Board in July 2000 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas for 
additional development based on the joint motion.  

Related matters 

Hearing

The veteran testified as to the issue on appeal at an August 
1998 videoconference hearing chaired by the undersigned.  In 
July 2000, the Board denied the veteran's motion for another 
personal hearing conducted by the Board because such was not 
timely filed.  See 38 C.F.R. § 20.1304 (2001).  The Board's 
action did not preclude a hearing before a RO hearing office 
on the issue of entitlement to service connection for a 
bilateral leg disability.  

Correspondence from the veteran dated in October 2001 
indicated that he desired to testify at another 
videoconference hearing before a member of the Board as to 
the issue of entitlement to service connection for bilateral 
leg disability.  However, according to an October 2001 letter 
from the veteran's attorney, the veteran desired to postpone 
his request for a hearing.  The veteran was informed in a 
letter from the Board dated November 16, 2001 that he could 
not testify before the Board on the issue of entitlement to 
service connection for bilateral leg disability because his 
motion for such a hearing had been denied by the Board in 
July 2000.  The veteran was asked to indicate whether he 
wanted to appear at a hearing before a RO hearing officer.  
The veteran was further informed that if he did not respond 
within 30 days from the date of the letter, the Board would 
assume that he no longer wished to attend a personal hearing.  
No response was received from or on behalf of the veteran 
within the noted time limit.  

Based on the veteran's failure to timely respond to the 
Board's November 2001 request for clarification as to whether 
he currently desires a personal hearing before a RO hearing 
officer, the Board will adjudicate the issue of entitlement 
to service connection for bilateral leg disability based on 
the evidence of record.

Representation

The veteran was represented before the Court by his attorney.  
The only issue on appeal to the Court was the issue of 
entitlement to service connection for a bilateral leg 
disability.  After the Court's October 1999 remand of this 
issue, the veteran indicated both in a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, dated in March 2001 and in a statement dated 
in October 2001 that the attorney was to continue 
representing him with respect to the issue of entitlement to 
service connection for a bilateral leg disability.  Because 
the  attorney's representation of the veteran does not extend 
to another issue now on appeal, entitlement to service 
connection for arthritis of multiple joints, a separate 
decision has been prepared concerning that issue.



FINDING OF FACT

The medical evidence of record demonstrates that no leg 
disability was shown until many years after service discharge 
and that the veteran's current leg disability is unrelated to 
service.


CONCLUSION OF LAW

A bilateral leg disability, including Buerger's disease, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
bilateral leg disability.  He contends, in substance, that he 
incurred a bilateral leg disability in service during basic 
training.  He further contends that he sought treatment for 
the leg disability during service but was told to return to 
his unit.  He further contends that the bilateral leg 
disability continued to bother him since service discharge.  
He maintains that he was treated soon after service by Dr. 
L., his family doctor, but that Dr. L. has died and his 
records are no longer available.   

The Board will first review the evidence of record, then 
discuss the applicable law, and finally proceed to an 
analysis of the claim at issue.

Factual Background

The veteran's lower extremities and vascular system were 
normal on pre-service medical examination in October 1968 and 
on discharge examination in December 1971.  The only 
reference to the lower extremities in the veteran's service 
medical records is a May 1970 notation of tenderness in the 
area of the left testicle and left inguinal with some 
"cramping" in the right knee.  On physical examination in 
May 1970, the veteran's knees were reportedly negative and no 
musculoskeletal abnormality was diagnosed.

There is no pertinent evidence of record for over two decades 
after the veteran left military service.  VA outpatient 
records reveal a diagnosis in July 1993 of peripheral 
neuropathy of the left leg.  Arteriosclerosis obliterans was 
diagnosed in April 1995.  The assessment in June 1995 was 
claudication, components of Buerger's disease.  "Buerger's 
disease, also called thromboangiitis obliterans, is 
'thromboangiitis of the small arteries and veins of the 
extremities and esp[ecially] the feet resulting in occlusion, 
ischemia, and gangrene.'  WEBSTER'S MEDICAL DESK DICTIONARY 
716 (1986)."  Watson v. Brown, 4 Vet. App. 309, 310 (1993).

The veteran underwent VA general medical and orthopedic 
examination in October 1995.  He complained on VA orthopedic 
examination of a bilateral leg condition with pain, itching 
and cramping; no abnormality was found on physical 
examination.  The October 1995 diagnoses were 
arteriosclerosis obliterans versus Buerger's disease with 
impaired circulation primarily to left lower extremity, and 
restless leg syndrome.

The veteran testified at a videoconference hearing chaired by 
the undersigned in August 1998 that he had difficulty running 
and that his legs started hurting in basic training 
(transcript p. 5), that he had trouble sleeping during basic 
because his legs twitched (transcript p. 6), that he went to 
his family physician Dr. L. soon after service because he 
continued to have problems with his legs (transcript p. 13) 
and that he now has a circulatory problem (transcript p. 27).

Received in August 1999 was a medical treatise excerpt on 
peripheral vascular disorders, primarily Buerger's disease.  
According to the excerpt, the disease is an obliterative 
disease characterized by inflammatory changes in small and 
medium-sized arteries and veins and occurred predominantly in 
men aged 20 to 40 who smoke cigarettes.

According to a February 2001 statement from the veteran, no 
other information pertinent to his claim is available.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board's July 2000 remand directed the RO to perform the 
following actions: (1) advise the veteran that he should 
obtain the address where Dr. L's medical records are stored 
and then contact the facility directly to obtain the records; 
(2) ascertain whether the veteran desired a personal hearing 
and, if so, at which RO it should be conducted and then 
schedule a hearing at the appropriate RO; (3) and then 
readjudicate the veteran's claim under a broad interpretation 
of the applicable regulations.  

The veteran's attorney was sent a letter by VA in August 2000 
in which it was noted that the veteran should be advised that 
he should obtain the address of the warehouse where the 
medical records of Dr. L. were stored and then contact the 
facility to obtain the records, and that the veteran should 
clarify his desires regarding a personal hearing.  The letter 
was again sent to the veteran's representative in December 
2000 because no response had been received.  The records of 
Dr. L. were not submitted to the RO.  As indicated above, it 
appears that the records of Dr. L., who is deceased, are no 
longer available.

The matter of a hearing has been addressed by the Board in 
the Introduction above.  Briefly, the veteran testified at a 
videoconference hearing in August 1998.  After this issue was 
remanded by the Court, the veteran's attorney filed an 
untimely motion for another hearing before the Board, which 
was denied.  The veteran was offered the opportunity to 
testify before a RO hearing officer.  In October 2001, the 
veteran's attorney appeared to indicate that the veteran did 
not desire another hearing, and the veteran failed to respond 
to a November 2001 inquiry from the Board concerning another 
hearing on this issue.  The Board thus concludes that the 
veteran has been accorded ample opportunity to testify at 
another personal hearing on this matter and he has declined 
to do so.  

According to the October 2001 statement of the veteran's 
attorney, the veteran should be advised in writing, in 
accordance with the VCAA, what specific evidence is required 
to support his claim for entitlement to service connection 
for a bilateral leg disability and what specific evidence is 
required to grant the claim.  However, for reasons expressed 
immediately below, the Board concludes that VA's duties under 
the VCAA and its implementing regulations have been 
effectively fulfilled and that there is no further duty to 
advise the veteran as to specific evidence required to grant 
the claim.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The matter of Dr. L.'s records has been discussed at length 
above.  See also the October 1999 joint motion for remand, 
page 4.  It is clear that the veteran has been advised of the 
significance of such records and of the fact that it is his 
responsibility to obtain such records.

In addition, the June 2001 Supplemental Statement of the Case 
informed the veteran and his representative that service 
connection was denied for a bilateral leg condition because 
the condition neither occurred in nor was caused by service.  
It was noted that service medical records were negative for a 
leg condition and that the evidence of a leg condition first 
shown many years after service discharge does not include any 
evidence of a chronic leg condition in service or evidence of 
a current chronic leg condition causally related to service.  
It was also noted that VA had made reasonable efforts to help 
the veteran obtain relevant evidence in accordance with the 
VCAA.  In fact, the veteran noted in a statement received in 
February 2001 that there was no additional evidence 
available.  The Board finds that the above noted June 2001 
Supplemental Statement of the Case has informed the veteran 
and his representative of what is needed for a grant of 
benefits, namely evidence that the veteran currently has a 
bilateral leg condition that is causally related to his 
military service.

In short, the veteran has been advised as to what evidence is 
required, to include specific medical evidence from Dr. L.  
The Board is aware of no additional specific evidence 
required.  The Board observes in passing that "The VA's . . . 
. 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).     

It was also noted by the veteran's attorney in October 2001 
that the most recent VA compensation and pension examination 
was in October 1995, more than six years ago, and that it is 
not contemporaneous, thorough or adequate for rating 
purposes.  
No basis, legal or factual, was stated for the attorney's 
conclusion that the examination was not thorough or adequate 
for rating purposes.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.

The Board has considered whether another remand of this case 
is necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that remanding this 
issue for a medical examination is not necessary under the 
VCAA.  Since there is evidence on file that the veteran 
currently has a chronic leg disability, including Buerger's 
disease, no examination is required to determine the current 
condition of his lower extremities.  Although not clearly 
stated, what the veteran's attorney appears to want is a 
medical nexus opinion as to the relationship between the 
veteran's current leg disability and his military service.  
The implication is that since the veteran complained of right 
knee "cramps" in service and of leg "cramping" on 
examination in October 1995, the veteran's current leg 
disability may be etiologically connected to service and that 
a medical nexus opinion is therefore required.

It is unreasonable to ask a medical expert to review the 
record when the evidence that would result (the examination 
report or medical opinion) would not be competent evidence.  
In such cases, there is no reasonable possibility that the 
examination would aid in substantiating the claim because it 
cannot provide the missing evidence.  A medical opinion which 
purports to link a current condition to disease in service 
would be of no probative value unless such disease is 
medically demonstrated to have in fact existed.    

The Board declines to seek a medical nexus opinion as to this 
issue.  The complaint of "cramping" in service involved the 
veteran's right knee, while his recent complaints involve his 
legs and do not mention the knee.  Moreover, physical 
examination in May 1970 did not reveal any abnormality.  The 
veteran's lower extremities were normal on discharge medical 
examination in December 1971.  It was not until many years 
after service discharge that a chronic disability of the 
lower extremities was diagnosed.  The only apparent basis for 
such a medical nexus opinion is the veteran's use of the word 
"cramping" to describe lower extremity problems in both 1970 
and  1995.  In the absence of any medically identified 
disease in service or for many years thereafter, the Board 
does not believe that the mere repetition of the word 
"cramping" a quarter of a century apart is sufficient basis 
to warrant trigger VA's statutory duty to assist the veteran 
by furnishing a nexus opinion.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The veteran has contended, including at his August 1998 
videoconference hearing, that he had difficulty running and 
his legs started hurting in basic training, that he had 
trouble sleeping during basic because his legs twitched, that 
he went to his family physician Dr. L. soon after service 
because he continued to have problems with his legs, and that 
he has a circulatory problem.  The veteran noted in a 
statement dated in February 2001 that he saw Dr. L., his 
family physician, soon after service for his leg disability 
but that Dr. L. is dead and his records have been destroyed.

In October 2001, the veteran's attorney provided the 
following medical history.  According to the attorney's 
statement, the veteran's service medical records reveal that 
he was seen in May 1970 for "cramping" of the right knee, 
that peripheral neuropathy of the left leg without evidence 
of diabetes mellitus was diagnosed in July 1993, that 
arteriosclerosis obliterans with claudication of the left 
calf was diagnosed in January 1995, that arteriosclerosis 
obliterans was diagnosed in April 1995, and that the October 
1995 VA orthopedic examination revealed complaints of 
"cramping" in the legs with diagnoses of bilateral leg pain 
of unknown etiology and restless leg syndrome.  

The only notation of a problem with the veteran's lower 
extremities in service is a reference to cramping in the 
right knee in May 1970.  However, physical examination of the 
knee in May 1970 did not show any abnormality, and no lower 
extremity was diagnosed in May 1970 or later in service, 
including on discharge examination in December 1971.  In 
fact, the initial post-service evidence of leg disability, 
including Buerger's disease, was not until over twenty years 
after discharge.  While the veteran has contended that he saw 
his family physician soon after service discharge, there is 
no medical evidence to support this contention.  

Although the recent evidence indicates that the veteran has 
arteriosclerosis obliterans or Buerger's disease, there is no 
medical evidence on file that the veteran's current leg 
disability is causally related to his military service or any 
incident thereof.  It is now well-established that a lay 
person without medical training, such as the veteran, is not 
competent to opine on medical matters such as diagnosis, date 
of onset or cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].  
The Board also observes that not only is there no medical 
evidence of the claimed disability in service, there is no 
medical evidence linking the veteran's claimed symptomatology 
after service to the currently diagnosed bilateral leg 
disability.  See 38 C.F.R. § 3.303(b) (2001); Savage v. 
Gober, 10 Vet. App. at 488, 497 (1997).
 
As described in detail above in connection with its 
discussion of the VCAA, the Board concludes that under the 
circumstances presented in this case, where no disability was 
identified during service of for many years thereafter, VA is 
not required to obtain a medical nexus opinion.  Such an 
opinion is not "necessary" under the provisions of the VCAA 
but instead amounts to a "fishing expedition".  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); cf. Counts v. Brown, 
6 Vet. App. 473, 476 (1994).  The veteran has been accorded 
the opportunity to present such evidence on his own behalf.  
See page 4 of the joint motion for remand.   

The medical text submitted by the veteran merely describes 
Buerger's disease in general terms and is therefore not 
probative of the issue under consideration.  Cf. Mattern v. 
West, 12 Vet. App. 222 (1999), [an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive"]. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Service connection for a 
bilateral leg disability is accordingly denied.



ORDER

Entitlement to service connection for bilateral leg 
disability, to include Buerger's disease, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

